Citation Nr: 1636225	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for bilateral hearing loss prior to April 1, 2011, and an initial rating higher than 40 percent thereafter.

2.  Entitlement to service connection for a gallbladder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from January 1946 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted service connection for bilateral hearing loss and assigned a 20 percent rating effective from January 30, 2009.  The RO also declined to reopen a previously denied claim for service connection for a gallbladder condition.

In a February 2012 rating decision, the RO increased the initial rating for bilateral hearing loss to 40 percent effective from April 1, 2011.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record.

These claims were previously before the Board in March 2016.  At that time, the Board reopened the claim for service connection for a gallbladder condition on the basis of new and material evidence, and remanded both claims for further development.  The March 2016 Board decision also dismissed the petition to reopen a service connection claim for a stomach ulcer, the claims for service connection for a foot injury, leg injury, ruptured intestine, hypertension, coronary artery disease, and entitlement to a total disability rating based on individual unemployability (TDIU).  

As noted in the prior remand, the issue of entitlement to service connection for a knee condition has been raised by the record during the Veteran's November 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a gallbladder disability is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2011, the Veteran exhibited Level V hearing acuity in the right ear, and Level III hearing acuity in the left ear. 

2.  Since April 1, 2011, the Veteran has exhibited an exceptional hearing pattern bilaterally, with no worse than Level VII hearing acuity in each ear. 


CONCLUSIONS OF LAW

1.  Prior to April 1, 2011, the criteria for a rating higher than 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2015).  

2.  Since April 1, 2011, the criteria for a rating higher than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO afforded the Veteran with requisite notice by way of March 2009 letter mailed to him prior to the initial adjudication of the claims in October 2009.

With regard to the appeal of the initial rating assigned to bilateral hearing loss, the October 2009 rating decision granted the Veteran's service connection claim, and that claim is now substantiated.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private medical records, Board hearing transcript, and the statements of the Veteran.  The Veteran was provided with VA examinations for his hearing loss in April 2009, April 2011, and March 2016.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his hearing loss under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

The Board finds that there was substantial compliance with the March 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, additional VA treatment records and the March 2016 VA examination report were obtained and associated with the record.  The Veteran has not identified any other pertinent evidence that remains outstanding regarding the claim being decided herein.  Accordingly, there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The 2009, 2011, and 2016 audiological examinations reflect that there is a significant effect on the claimant's daily activity without amplification assistance, that the Veteran's hearing loss is significant enough to pose some degree of communicative difficulty in certain settings, and the Veteran indicated he had a significant amount of difficulty with speech understanding in almost all listening even with amplification, respectively.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's bilateral hearing loss.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  No further notice or assistance to him with his claims is required. 


Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85 (2015).

Under the exceptional patterns of hearing loss, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a). 

When the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral. 38 C.F.R. § 4.86 (b). 

The assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Analysis

The Veteran contends that higher ratings are warranted for his bilateral hearing loss.  

The evidence during the applicable period includes three VA examination reports where the Veteran was seen by VA audiologists and evaluated for hearing loss.  

In April 2009, the Veteran underwent a VA compensation examination to reassess his bilateral hearing loss. He reported symptoms of not hearing well. 

On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
75
75
LEFT
40
45
60
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 in the left ear.  The diagnosis was moderate-severe bilateral hearing loss.  

In the left hear, the Veteran's pure tone threshold average of 65 with speech recognition ability of 84 percent results in Level III hearing acuity using Table VI.  See 38 C.F.R. § 4.85 (2015).

In the right ear, the Veteran exhibited an exceptional hearing pattern in that the pure tone threshold at each of the four specified frequencies was 55 decibels.  Therefore the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).

Thus, in the right ear, the Veteran's pure tone threshold average of 69 with speech recognition ability of 92 percent results in Level II hearing acuity using Table VI and Level V hearing acuity using Table VIa.  See 38 C.F.R. § 4.85 (2013).

Applying the Roman numeral designation of Level V in the right ear, and Level III in the left ear to Table VII, the result is a 10 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

On the authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
75
75
LEFT
60
70
75
80


Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 60 in the left ear.

Considering the April 2011 VA audiometric results, the Veteran exhibited an exceptional hearing pattern, bilaterally.  Therefore the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).

Thus, in the right ear, the Veteran's pure tone threshold average of 71 with speech recognition ability of 66 percent results in Level VII hearing acuity using Table VI and Level V hearing acuity using Table VIa.  See 38 C.F.R. § 4.85, Tables VI, VIa, Diagnostic Code 6100.  In the left ear, the Veteran's pure tone threshold average of 71 with speech recognition ability of 60 percent results in Level VII hearing acuity using Table VI and Level VI acuity using Table VIa.

Applying the Roman numeral designation of Level VII in the each ear, the result is a 40 percent rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

In March 2016, the Veteran underwent an additional VA audiology examination.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
65
75
LEFT
50
60
60
70
75

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 68 percent in the left ear.

The March 2016 audiometric findings continue to show an exceptional hearing patterns in the both ears under 38 C.F.R. § 4.86 (a).  In the right ear, the Veteran's pure tone threshold average of 66 with speech recognition ability of 70 percent warrants a Level VI hearing acuity using Table VI, and a Level V hearing acuity using Table VIa.  In the left ear, the Veteran's pure tone threshold average of 64 with speech recognition ability of 68 percent warrants a Level V using either Table VI or Table VIa. 

Applying the Roman numeral designation of Level VI in the right ear, and Level V in the left ear to Table VIII, the result is a 20 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

As reflected above, the audiometric findings prior to April 1, 2011, result in no higher than a 20 percent rating for the Veteran's hearing loss.  The audiometric findings since April 1, 2011, result in no higher than a 40 percent disability rating.  There is no basis to grant a higher rating for the Veteran's bilateral hearing loss during the entire appeal period. 

The Board considered the Veteran's contentions regarding his hearing loss disability.  As a layperson, he is competent to report observable symptoms such as hearing difficulty, but is not competent to report that his hearing acuity is sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 345  (1992).  The Board is bound by law to apply VA's rating schedule to audiometric and speech discrimination testing results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  The increased rating claim must therefore be denied. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss and is specifically contemplated by the schedular rating criteria.  The Veteran's hearing loss has been manifested by diminished hearing.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The 2009, 2011, and 2016 audiological examinations reflect that there is a significant effect on the claimant's daily activity without amplification assistance, that the Veteran's hearing loss is significant enough to pose some degree of communicative difficulty in certain settings, and the Veteran indicated he had a significant amount of difficulty with speech understanding in almost all listening even with amplification, respectively.  Decreased hearing is contemplated by the hearing impairment levels.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's hearing loss is not productive of the manifestations that would warrant the higher ratings.  Thus, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" and/or referral is not required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to April 1, 2011, entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied. 

Since April 1, 2011, entitlement, entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied


REMAND

In the March 2016, the Board remanded the Veteran's claim for service connection for a gall bladder condition.  Pursuant to the Remand, the Veteran underwent an examination in March 2016.  The examiner recounted the Veteran's medical history regarding his service-connected epigastric hernia, gall bladder surgery, and subsequent hiatal hernia.  It was stated that the claimed condition is less likely than not due to the Veteran's service-connected condition.  However, in the rationale, the examiner noted that the Veteran's hiatal hernia and spleen hemangioma were not caused by or a result of gall bladder removal/surgery and further discussed the etiology of hiatal hernias and splenic hemangiomas.  The Veteran is service connected for an epigastric hernia, however the March 2016 VA examiner noted that the Veteran incurred a hiatal hernia subsequent to his gall bladder removal surgery and that hernias are a recognized complication of surgical dissection.  The Veteran reports that he continues to have pain on his right upper abdomen and nausea associated with the pain.  Thus, it is unclear whether the Veteran has any diagnosed conditions associated with the removal of his gall bladder and it appears that the opinion given was not in relation to the etiology of the Veteran's gall bladder condition, as requested.  Therefore an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Refer the entire record to the March 2016 VA examiner who completed the liver, gall bladder and pancreas Disability Benefits Questionnaire (DBQ).  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  The examiner must indicate in the examination report that the claims file was reviewed.

Following review of the entire claims file, the following questions should be addressed:

a)  Are there any diagnosed conditions associated with the removal of the Veteran's gallbladder, to include related to the reported pain on his right upper abdomen and nausea?

b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to the Veteran's active duty service?

c)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to the service-connected epigastric hernia?

d)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected epigastric hernia?

e)  Is it at least as likely as not (50 percent or greater probability) that the removal of the Veteran's gallbladder was caused by the service-connected epigastric hernia?

f)  Is it at least as likely as not (50 percent or greater probability) that any symptoms associated with the removal of the Veteran's gallbladder, to include reported pain on his right upper abdomen and nausea, are aggravated by the service-connected epigastric hernia?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2.  After completing the requested actions, and any additional notification or development deemed warranted, readjudicate the claim for service connection for a gallbladder disability in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


